Title: To Thomas Jefferson from Gibson & Jefferson, 21 October 1803
From: Jefferson, Gibson &
To: Jefferson, Thomas


          
            
              Sir
            
            Richmond 21st. October 1803—
          
          We have your favor of the 15th. advising a draft for $500 in favor of Mr James Lyle, which is paid—We yesterday sent the Iron, screws &c by Mr. Craven Peyton’s waggon—
          We find upon enquiry that Mr. Richards schooner the Sally has been performing quarentine upwards of a fortnight—but we are in hopes that a continuance of the present cool weather, will hereafter render it unnecessary—We shall engage Coll. Macon’s hams as you direct—With respect we are
          Your obt Servts.
          
            
              Gibson & Jefferson
            
          
        